Citation Nr: 1138902	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 2, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for cervical spine ossification of posterior longitudinal ligament (OPLL), to include as due to herbicide exposure and as secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter is on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at the RO in October 2008 and before the undersigned Veterans Law Judge in February 2009.  Transcripts of these hearings are of record.

This case was remanded by the Board in April 2009 for further development and is now ready for disposition.


FINDINGS OF FACT

1. Exposure to herbicide agents (Agent Orange) while on active duty cannot be presumed.

2. Diabetes mellitus and cervical OPLL were not manifest during service or for many years thereafter and are unrelated to service.

3.  Cervical OPLL is not related to a service connected disability.  






CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type 2, was not incurred in or aggravated by active duty service nor may it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Cervical OPLL was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September and November 2004, as well as in April 2005, that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, this duty to notify was not satisfied prior to some of the initial unfavorable decision on the claim by the RO. Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the Dingess notice was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in March 2006 that fully addressed the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Therefore, he was provided the content-complying notice to which he was entitled.  Pelegrini, 18 Vet. App. at 122.

Furthermore, the claims were readjudicated, and a statement of the case (SOC) and supplemental SOC were issued in April 2011 that addressed the affected issues on appeal.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records, as well as his service personnel records.  Personal statement and argument were also received from the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

In March 2008, the RO requested all of the Veteran's treatment records that the Social Security Administration (SSA) had in its possession.  That same month, the SSA responded that these records could not be located.  The Board is satisfied that a diligent effort was made to acquire them, and VA's duty to assist has been met in this regard.  

Next, in October 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2008 hearing, the DRO identified the issues on appeal.  See Hearing Transcript (T.) at p. 3-4.  Also, information was solicited regarding the nature of the Veteran's asserted herbicide exposure.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

In his January 2009 argument, the Veteran's representative asserted that the RO hearing was inadequate, as it failed to apply Constantino v. West, 12 Vet. App. 517 (1999).  The Board construes this statement as an assertion that the DRO failed to "suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position." Id. at 520.   The Board does not agree.  Indeed, to whatever extent the Veteran may have been prejudiced by the DRO's failure to suggest evidence that may have been overlooked, the Board determines that such potential prejudice has been cured through the actions directed by the Board in its April 2009 Remand.  Specifically, the Board directed that the Veteran's personnel records be obtained, and that the claim be forwarded to the Joint Services Records and Research Center (JSRRC) for appropriate development.  

Based on the JSRRC response, the RO determined that there was no exposure to Agent Orange, and sent a copy of this determination to the Veteran in January 2011.  The RO also afforded him approximately three months to submit additional evidence prior to readjudicating the claim in April 2011.  Therefore, even if the Board were to accept the Veteran's contention that the DRO failed to suggest evidence that may be probative to his claim, any such prejudice would have been cured by the RO's subsequent actions.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of either his diabetes mellitus or cervical OPLL claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not indicate that either disorder was manifest during active duty, and the Veteran has not so asserted.  Indeed, as will be discussed below, the Veteran's claim for diabetes mellitus is based on his assertion that service connection should be presumed due to his exposure to Agent Orange.  The evidence does not indicate herbicide exposure, however.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Finally, it is noted that this appeal was remanded by the Board in April 2009 for further development.  Specifically, the Board instructed the RO to obtain any VA treatment records since January 2009 as well as the Veteran's service personnel records.  After this development was complete, the RO was instructed to refer these records to the JSRRC in order to determine whether the Veteran was exposed to Agent Orange while stationed in Panama.  

The Board is satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO acquired the Veteran's VA treatment records as well as his service personnel records.  Next, the JSRRC researched the Veteran's claim and issued a negative determination in September 2010.  Finally, after the development was completed, the issues were readjudicated, and a supplemental statement of the case was sent to the Veteran in April 2011.  Accordingly, the Board finds that the Board's April 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Finally, as will be discussed below, the Veteran, through his representative, submitted an abstract from an August 1999 article published in the Dallas Morning News.  He posited that the information referenced in the article/abstract supported his assertion of being exposed to Agent Orange while serving in Panama in the late 1960s.  The Board subsequently reviewed the article in its entirety and considered such in making a final decision on the appealed issues.  The Board does not find that this review violated the Court's holding in Thurber v. Brown, 5 Vet. App. 119 (1993), which essentially held that the Board must afford the veteran notice and opportunity to respond to evidence developed or obtained by the Board.  

The aforementioned abstract was printed from the internet and includes both a reference to full newspaper article as well as an associated internet hyperlink.  The Veteran's representative clearly had the opportunity to review the cited newspaper article.   His choice to cite the abstract as opposed to the full article appears to have been a tactical decision.


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of diabetes mellitus, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served on active duty in the Army from August 1967 to April 1969.  He is currently claiming entitlement to diabetes mellitus, which he asserts is due to his exposure to Agent Orange while stationed in the Panama Canal Zone.  He has also claimed entitlement to service connection for cervical spine OSLL, which he also asserts is due to his Agent Orange exposure, as well as a secondary condition to his diabetes mellitus.  

Service Connection Based On Herbicide Exposure

As it is his primary contention that these disorders are related to Agent Orange exposure, the Board addresses this aspect of the claims first.  In general, a veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  

Most commonly, exposure to herbicides such as Agent Orange applies to veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1, Part IV, subpart ii, ch. 2, § C(10)(o)  (July 20, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft- tissue sarcomas. 38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established. See Brock v. Brown, 10 Vet. App. at 162. 

Here, the Veteran's service records confirm that he served in the Panama Canal Zone from approximately April 1968 to April 1969.  However, after a thorough review of the claims file, the evidence does not indicate that he was exposed to herbicides (Agent Orange or otherwise) while serving there.  

Specifically, in accordance with the procedures set forth in the M21-1, this case was forwarded to the JSRRC to investigate the Veteran's assertions.  In September 2010, the JSRRC responded that Department of Defense documentation "does not show any tactical herbicide use or testing in the Panama Canal Zone."  Although the JSRRC recognized that commercial herbicides are used on every U.S. military base, such herbicides do not fall under the statutes and regulations governing presumptive service connection based on herbicide exposure. 

In arriving at these conclusions, the JSRRC noted that it reviewed a Department of Defense list that contains 71 sites within the U.S. and in foreign countries where Agent Orange testing was acknowledged.  It also reviewed a Department of Defense publication from December 2006 that referenced additional sites where testing was performed.  Neither of these references indicated Agent Orange use in the Panama Canal Zone.  

The Board finds that the development undertaken by the RO and the JSRRC in this regard is in compliance with the procedures contained in the M21-1.  Moreover, the JSRRC stated the references used in its research, and there is no indication that there are any official documentation that the JSRRC failed to review.  Therefore, the JSRRC conclusions are afforded great probative value.  

In support of his claim, the Veteran, through his representative, submitted an internet abstract summarizing an article from the Dallas Morning News, indicating the "U.S. military conducted secret tests of Agent Orange and other toxic herbicides in Panama" in the 1960's and 1970's.   Attention was directed to the assertions made by a former U.S. Army officer who "was the operational commander of the military's research and development for Agent Orange" during that time.  The representative highlighted the officer's report that hundred of drums of Agent Orange were shipped to Panama.

However, a close reading of the full article does not present factual evidence of Agent Orange use in Panama.  See Tod Robberson, Agent Orange May Have Been Used On Bases, DALLAS MORNING NEWS, Aug. 24, 1999, at A1.  First, the Army officer's statement that there were "hundreds of barrels" of Agent Orange that were unaccounted for in Panama is uncorroborated .  He was also unable to state whether these herbicides were actually used.  He only speculated that these barrels "might have been left down there and picked up by soldiers."  It should be emphasized that service connection may not be based on resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Therefore, given the JSRRC's review of the actual Department of Defense records, which led to the conclusion that such herbicides were used in Panama, the assertions published in the newspaper article are outweighed by the JSRRC's own findings. 

The Board also notes that this news article states that other veterans and surviving spouses have been granted service connection for certain disorders based on Agent Orange exposure in Panama.  However, outcomes in other veterans' claims are not considered precedential due to the significant variance of the facts of each case. Therefore, the fact that other Veteran's may have been granted service connection based on Agent Orange exposure in Panama, is not binding upon the Board here.  See, e.g., 38 C.F.R. § 20.1303 (2011).

Finally, the Board has considered the Veteran's own assertions that he was exposed to Agent Orange while on active duty.  However, for the reasons noted above, most importantly the JSRRC determination, his assertions are outweighed by the other evidence of record.  Moreover, unlike testimony regarding specific medical symptoms, the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was stationed at any given time and what herbicides were used on those occasions.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Therefore, as the evidence does not indicate that the Veteran was exposed to any herbicides during service, service connection for either diabetes mellitus or OPLL on the basis of herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309 is not for application.  

Entitlement to Service Connection on a Direct Basis

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted for any of the claims on appeal disorder on this basis either.  

As an initial matter, the Veteran's service treatment records do not reflect complaints of, or treatment for, either diabetes mellitus or a cervical spine disorder while on active duty.  These records do not reflect abnormal blood sugar levels or typical symptoms associated with diabetes mellitus.  The service treatment records are notable in that they confirm the Veteran's statements that he was run over by a truck while on active duty.  However, at no point has the Veteran asserted that this incident was at all a factor in his OPLL.  Of additional note, these service treatment records include a separation physical examination report from February 1969, where there were no complaints related to either the cervical spine or diabetes.  Therefore, neither disorder was noted in service, based on the clinical evidence. 

Next, the post-service evidence does not reflect symptomatology related to diabetes or OPLL for many years after service discharge.  First, a September 1991 treatment note stated that the Veteran had been diagnosed with non-insulin dependent diabetes mellitus approximately two-and-a-half years before, or in early 1989.  The first indication of OPLL was not until it was diagnosed via MRI in March 2004.  

The Board emphasizes the multi-year gap between discharge from active duty service in 1969 and the first indications of these disorders in 1989 and 2004 (approximately 20 and 35 years, respectively).  Furthermore, the record includes numerous psychiatric treatment notes from the 1970's and 1980's, where no symptoms related to either disorder were noted.  Indeed, the Veteran has not truly asserted that either of these disorders has persisted since the time he left active duty in 1969.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

As an additional matter, diabetes mellitus was not shown within one year of his release from active duty.  Therefore, service connection is also not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes and OPLL to active duty.  Specifically, none of the competent evidence establishes a relationship between these disorders and active duty service; and, no treating professional has suggested such a conclusion.  Therefore, the weight of the clinical evidence does not indicate that any of the claimed disorders are attributable to active duty.
   
Service Connection as Secondary to Diabetes Mellitus

Next, the Board addresses the Veteran's claim that his OPLL is related to his diabetes mellitus.  In general, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

However, for the reasons discussed above, service connection for the Veteran's diabetes mellitus is not warranted, and he has not asserted that his OPLL is related to any other service-connected disability.   Therefore, service connection for OPLL as secondary to his diabetes mellitus or to any other disorder, is not warranted.  

The Board has also considered the statements made by the Veteran relating his diabetes mellitus and OPLL to his active service and to a service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his diabetes mellitus and OPLL.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because neither of these disorders is diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus and OPLL are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for diabetes mellitus, Type 2, to include as secondary to herbicide exposure, is denied.  

Service connection for OPLL, to include as due to herbicide exposure and as secondary to diabetes mellitus, Type 2, is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


